Order entered October 1, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00991-CV

                                CARE TECTURE, LLC, Appellant

                                                V.

                  MATHESON COMMERCIAL PROPERTIES, LLC, Appellee

                         On Appeal from the 380th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 380-03112-2017

                                            ORDER
           By letter dated September 27, 2019, appellant informs the Court he has requested and

made payment arrangements for the reporter’s record.           Accordingly, we ORDER Karla

Kimbrell, Official Court Reporter for the 380th Judicial District Court, to file the record no later

than October 30, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kimbrell and the

parties.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE